Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  135835                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  IN THE MATTER OF

  HONORABLE STEVEN R. SERVAAS
  JUDGE, 63RD DISTRICT COURT

  BEFORE THE JUDICIAL TENURE COMMISSION
  _________________________________________

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered and Honorable Casper O. Grathwohl is appointed
  Master to hear Formal Complaint No.84.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2008                       _________________________________________
                                                                              Clerk